Title: To James Madison from Tench Coxe, 14 July 1807
From: Coxe, Tench
To: Madison, James



Sir
Philadelphia July 14, 1807

I have been requested to transmit to you the papers in relation to Mr. William Griffith Montgomery, which I have now the honor to inclose.  His father is one of that numerous body of natives of Ireland, whom the American war of 1775 found here.  He took an active part in the revolutionary contest to its close.  His mother was a native of this city, a sister of Dr. S. P. Griffith’s and a niece of the late Samuel Powel, Esquire.  The last revolutionary employment, in, which I recollect Captain Montgomery was the command of our state ship General Greene Montgomery, which was fitted by the state Government and by a number of private Subscriptions.  I speak positively as to this fact, because I remember subscribing in the spring of 1782 to the Ship, and that the selection of Capt. M. for the command was with great unanimity.  On these grounds I took pains in 1789 to get him the command of the Revenue cutter of this port by Genl. Washington.  He commanded therein till Mr. A’s time, when he & others were removed.  The Captain wished me to recommend his son to all the attention of the Government, which may be practicable, and which may tend to procure his discharge & return.  He supposes the ship Alfred was on the Baltic Station and that she is now in the European waters near to GBritain.  I have the honor to be with highest respect, Sir, yr mo. obedt. Servant

Tench Coxe

